QUARTELY REPORT SEPTEMBER 30, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For thequarter ended September 30, 2010 Commission file number 000-51770 CMG HOLDINGS, INC. (Exact name of registrant as specifiedin its charter) Nevada 87-0733770 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5601 Biscayne Boulevard Miami, Florida, USA (Address of principal executive offices) (Zip Code) Registrant'stelephone number including area code (305)751-1667 Indicate by check mark whether the registrant (1) has filed all reports requiredto be filed by Section 13 or 15(d) of the Securities ExchangeAct of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or small reporting company. See the definition of "large accelerated filer," "accelerated filer" and "small reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesNo x As of November 22, 2010,there were63,525,662 common stock of the registrant issued and 63,468,488 sharesoutstanding. 1 CMG HOLDINGS, INC. FORM 10-Q TABLE OF CONTENTS Item # Description Page Numbers PART I ITEM 1 CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) F-1 ITEM 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 5 ITEM 4 CONTROLS AND PROCEDURES 11 PART II ITEM 1 LEGAL PROCEEDINGS 11 ITEM 1A RISK FACTORS 11 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 11 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 14 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 14 ITEM 5 OTHER INFORMATION 14 ITEM 6 EXHIBITS 14 SIGNATURES 14 EXHIBIT31.1 SECTION EXHIBIT 31.2 SECTION EXHIBIT 32.1 SECTION EXHIBIT 32.2 SECTION 2 PART I ITEM 1:CONSOLIDATED FINANCIAL STATEMENTS CMG HOLDINGS, INC. UNAUDITED FINANCIAL STATEMENTS FOR THE QUARTER ENDED SEPTEMBER 30, 2 CONTENTS Consolidated Balance Sheets as of September 30, 2010and December 31, 2009 (Unaudited) F-2 Consolidated Statements of Operations for the three months and ninemonths ended September 30, 2010 and 2009 (Unaudited) F-3 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 (Unaudited) F-4 Notes to Consolidated Financial Statements (Unaudited) F-5 F-1 3 CMG HOLDINGS, INC CONSOLIDATED BALANCE SHEETS (unaudited) September 30, 2010 December 31, 2009 ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of$105,673 and $0,respectively Marketable trading securities Non marketable investments available for sale Prepaid and other current assets Deferred financing fees, net of accumulated amortization of $51,509 and $0, respectively Total current assets Property and equipment, net of accumulated depreciation of $20,802 and $0, respectively Intangible assets, net accumulated amortization of $447,499 and$223,750 respectively TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Client payable $ $ Accounts payable Accrued liabilities Deferred revenue Short term debt, net of unamortized discount of $0 and $11,010respectively Line of credit Advances from related parties Total current liabilities Long-term debt, net of unamortized discount of $95,980 Deferred revenue TOTAL LIABILITIES STOCKHOLDERS’ DEFICIT Preferred stock: 5,000,000 shares authorized par value $0.001 per share; none issued outstanding Common stock: 150,000,000 shares authorized,par value $0.001 per share; 42,400,000issued42,362,826 and38,207,626 sharesoutstanding respectively Additional paid in capital Treasury stock, 37,174 and 4,192,374 shares held, respectively. 37 Accumulated deficit ) ) TOTAL STOCKHOLDERS’ DEFICIT ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying notes to consolidated financial statements F-2 4 CMG HOLDINGS, INC CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended Ninemonths ended September 30, September 30, (Restated) (Restated) Revenues $ Cost of revenues Gross profit Operating expenses Operating income (loss) Other income (expense) Unrealized gain (loss) on marketabletrading securities Realized loss on trading securities ) Bargain purchase gain Gain on Extinguishment of Debt Interest expense ) ) ) Interest income 49 Net income (loss) $ Basic and diluted loss per common share $ Basic and diluted weighted average common shares outstanding See accompanying notes to consolidated financial statements F-3 5 CMG HOLDINGS, INC CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, (Restated) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Bargain purchase gain ) ) Shares issued for services Amortization of intangible assets Gain on Extinguishment of Debt Revenue for receipt of securities ) Amortization of deferred financing fees Warrant expense Amortization of debt discount Depreciation expense Realized (gain) loss on trading securities Unrealized (gain) loss on marketable trading securities ) Changes in operating assets and liabilities: Accounts receivable ) Prepaid expense and other current assets ) ) Deferred revenue ) Accrued liabilities Client payable Accounts payable Net cash provided by (used) by operating activities ) CASHFLOWS FROM INVESTINGACTIVITIES Purchase of fixed assets ) Cash for sale of marketable securities Acquisition of Audio Eye, Inc., net of cash received ) Cash paid to acquire a bank loan ) Net cash used in investing activities ) ) CASHFLOWS FROM FINANCING ACTIVITIES Advances from related parties Net borrowings on line of credit Proceed from issuance of debt Stock for cash Payment of financing fees ) Payments of debt ) Cash provided by financing activities Net increase in cash Cash,beginning of year Cash end of the year $ $ Supplemental cash flow information: Interest paid $ $ Income taxes paid Non-cash investing activity: Acquisition of Audio Eye, Inc $ $ Assets acquired after foreclosing on bank loan Securities received for deferred revenue Conversion of accrued salaries to long term notes payable Warrants issued recorded as debt discount Warrants issued recorded as deferred financing cost See accompanying notes to consolidated financial statements F-4 6 CMG HOLDINGS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements of CMG Holdings, Inc. (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes contained in its 2009 annual report on Form 10-K.In the opinion of management, these interim financial statements include all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Our future results of operations may change materially from the historical results of operations reflected in our historical financial statements.The unaudited consolidated financial statements should be read in conjunction with the historical audited consolidated financial statements and footnotes of the Company and management’s discussion and analysis of financial condition and results of operations included in the Company’s Annual Report for the year ended December 31, 2009 as filed with the Securities and Exchange Commission on Form 10-K.Notes to the financial statements that would substantially duplicate the disclosure contained in the audited financial statements for fiscal year 2009, as reported in the Form 10-K, have been omitted. Formation of Empire Technologies, LLC In September 2010, AudioEye, Inc., a wholly owned subsidiary of the Company formed Empire Technologies, LLC (“Empire”) as part of a joint venture with LVS Health Innovations, Inc. (“LVS”) whereby AudioEye owns 50% of Empire. Empire had no transactions as of September 30, 2010. The consolidated financial statements include the accounts of CMG Holdings, Inc., CMG Acquisition, Inc., CMGO Capital, Inc., The Experiential Agency, Inc, Audio Eye, Inc., CMGO Logistics, Inc., Empire Technologies, LLC and Creative Management Group, Inc. after elimination of all significant inter-company accounts and transactions. Principles of consolidation The consolidated financial statements include the accounts of CMG Holdings, Inc., CMG Acquisition, Inc., CMGO Capital, Inc., The Experiential Agency, Inc, Audio Eye, Inc., CMGO Logistics, Inc. and Creative Management Group, Inc. after elimination of all significant inter-company accounts and transactions. Licensing revenue The Company recognizes revenue from licensing arrangements when the price is fixed or determinable, persuasive evidence of an arrangement exists, collectability is reasonably assured and the license has been delivered to the customer. The revenue is recognized over the term of the license agreement with any amounts received upfront being deferred and recognized over the remaining life of the license. NOTE 2 – RESTATEMENTS In the third quarter of fiscal 2009, the Company’s management determined that $100,000 of notes payable with 1 million warrants attached to the notes were not recorded during the six months ended June 30, 2009. The notematured on June 15, 2009 and additional $50,000 in fees and 400,000 warrants were issued to the note holder as of June 30, 2009 but not timely recorded as originally filed. The adjustment to correct the above resulted in an increase in liability of $150,000 to record the notes and fees, $57,500 in additional paid-in-capital to record the fair value of the 1.4 million warrants and $107,500 in interest expense. In the fourth quarter of fiscal 2009, the Company’s management determined that there were errors in the accounting for the acquisition of XA The Experiential Agency, Inc, which resulted in the overstatement of intangibles, leasehold improvements, amortization related to the intangibles and leaseholder improvements and the bargain purchase gain. 7 Therefore, the Company is adjusting its previously reported September 30, 2009 consolidated statements of operations and cash flows in this September, 2010 quarterly filing. The following tables reflect the impact of the above errors to the consolidated statements of operations for the three and nine months ended September 30, 2009: Consolidated Statements of Operations Nine months ended September 30, 2009 As Previously Reported Adjustments As Adjusted Revenues $ $ $ Cost of revenues Gross profit Operating expenses Operating income (loss) ) Other income (expense) Bargain purchase gain ) Gain on extinguishment of debt Interest expense ) ) Interest income Net income (loss) $ $ ) $ Basic and diluted income (loss) per common share $ $ ) $ Basic weighted average common shares outstanding Consolidated Statements of Operations Three months ended September 30, 2009 As Previously Reported Adjustments As Adjusted Revenues $ $ $ Cost of revenues Gross profit Operating expenses Operating income (loss) ) Other income (expense) Bargain purchase gain Gain on extinguishment of debt Interest expense ) Interest income Net income (loss) $ $ $ Basic and diluted income (loss) per common share $ $ ) $ NOTE 3:ACQUISITIONS On March 31, 2010, the Company acquired all outstanding shares of Audio Eye, Inc. in exchange for $30,000 cash, 1.5 million shares, warrants to purchase 250,000 shares at an exercise price of $0.07 per share and a term of 5 years plus other contingent consideration.Audio Eye develops patented internet content publication and distribution software enabling conversion of any media into accessible formats and allowing for real time distribution to end users on any internet connected device.With this acquisition, the Company expects to be a leading provider in theInternet content publication and distribution software enabling the conversion ofany media into accessible formats and allows for real time distribution toend users on any network connected device. 8 The fair value of consideration transferred in the acquisition, the assets acquired and the liabilities assumed are set forth in the following table: Consideration: Cash (1) $ Common stock (2) Warrants to purchase common stock (3) Contingent consideration (4) - Total consideration $ Recognized amount of identifiable assets acquired and liabilities assumed : Cash $ Accounts receivable Property and equipment Other assets Accounts payable ) Accrued liabilities ) Total identifiable net assets and liabilities assumed $ Bargain purchase gain (5) $ This was paid on April 1, 2010 and as such as of March 31, 2010, the Company recognized this as a liability which is reported as “Due to sellers” in the consolidated balance sheets. The fair value of the 1.5 million shares was determined based on the closing price at the acquisition date. The fair value of the 250,000 warrants were determined using a Black-Scholes option valuation model using the following key assumptions: exercise price of $0.07 per share, stock price of $0.04, term of 5 years, expected volatility of 343% and a discount rate of 2.55% The contingent consideration is based on the average net income of Audio Eye over a period of 4 years starting in 2010 after applying a multiple based on the average growth rate less any amounts of working capital contributions made by the Company to Audio Eye.The amount of working capital contribution to be made by the Company is a combination of a fixed amount of $470,000 plus a deferred working capital contribution payable within a period of 3 years and is based on the greater of Audio Eye’s achievement of certain sales targets or $1,000,000.The fair value of the contingent consideration was determined based on Audio Eye’s projected net income from 2010 and 2013 and the application of a discount rate to the future payment to be made.After deducting the amount of working capital contribution, the amount of contingent consideration was deemed to be zero. At the end of each reporting period after the acquisition date, the contingent payment will be remeasured to its fair value, with changes in fair value recorded in earnings. The amount of bargain purchase gain recognized is provisional pending receipt of the final valuation of all identifiable assets acquired. On March 6, 2009, the Company, through a newly formed wholly owned subsidiary CMGO Capital, Inc., a Nevada corporation, completed a Note Purchase Agreement with Bank of America to purchase the senior secured debt obligations of The Experiential Agency, Inc. The purchase price of the Note Purchase Agreement with Bank of America to purchase the senior secured debt obligations of The Experiential Agency, Inc. was a total of $150,000. CMG also loaned The Experiential Agency, Inc. $100,000 in March 2009 which has been accounted for as part of the purchase price. On April 1, 2009, CMG Holdings, Inc. foreclosed on the note and completed the acquisition of the assets of The Experiential Agency, Inc. 9 Unaudited pro forma operation results for the nine months ended September 30, 2010 and 2009, as though the Company had acquired Audio Eye and The Experiential Agency, Inc. on the first day of fiscal year 2009, are set forth below.The unaudited pro forma operating results are not necessarily indicative of what would have occurred had the transaction take place on the first day of fiscal year 2009. Pro Forma Nine months ended September 30 Revenues $ $ Cost of revenues ) ) Operating expenses ) ) Other income (expense) ) Net loss $ ) $ NOTE 4:DEBT During nine months ended September 30, 2010, the Company borrowed $1,075,000 under five 13% Senior Secured Convertible Extendible Notes from third parties that will mature on July 1, 2011.The Company has the option to extend the maturity date of the notes for three months by paying an extension fee of 5% of the principal amounts, provided that the Company is not in default, In the event of default, the annual interest rate increases to 18%. As of September 30, 2010, the company has elected to extend the maturity date and has accrued the 5%. The notes are convertible into common shares at any time after the maturity date at $0.10 per share. In connection with the issuance of the notes, the Company issued warrants to purchase 5,375,000 common shares. The warrants have an exercise price of $0.10 per share and a term of 7 years. The conversion price of the notes and the exercise price of the warrants contain reset provisions. If the closing market price of the stock is less than the conversion and exercise price for a period of 90 consecutive trading days, then the conversion and exercise price in effect shall be reduced to the closing market price on such 90th trading days but both conversion and exercise price shall not be reduced to less than $0.07 per share. The notes are secured by a security interest in all of the assets of the Company and its subsidiaries. The relative fair value of these warrants was calculated using Black-Scholes Model using these assumptions (1) 2.4% to 3.3% discount rate, (2) warrant life of seven years (3) expected volatility of 343% to 347%and (4) zero expected dividend.The relative fair value of the warrants was determined to be $142,931 and was recorded as a debt discount. The debt discount is being amortized and recorded as interest expense over the term of the notes using the effective interest method.Amortization for the nine months ended September 30, 2010 was $46,951. In connection with the above transaction, the Company paid the placement agent 10% of the gross proceeds and warrants to purchase 1,397,000 common shares. The fair value of these warrants was calculated using Black-Scholes Model using these assumptions (1) 2.4% to 3.3% discount rate, (2) warrant life of seven years (3) expected volatility of 343% to 347% (4) zero expected dividend. The fair value of the warrants was determined to be $43,127 and was recorded as a deferred financing cost. The total deferred financing cost which includes the $107,500 of placement agent fees is being amortized and recorded as interest expense over the term of the note using the effective interest method.Amortization for the nine months ended September 30, 2010 was $51,509. We analyzed the convertible note and warrants issued for derivative accounting consideration and determined that derivative accounting is not applicable for these instruments. On April 1, 2010, the Company fully paid its $125,000 loan to JT Ventures, LLC. NOTE 5: EQUITY Common Stock: On January 25, 2010, 350,000 shares were issued for services provided by third parties valued at $31,500. On March 31, 2010, 1,500,000 shares were issued for the acquisition of Audio Eye valued at $60,000. See Note3 for details. On May 1, 2010, 685,200 shares were issued for services to be provided by a third party over a period of 1 year and were valued at $19,871.The Company recognized share-based compensation cost for the nine months ended September 30, 2010 of $8,280, leaving $11,591 in unrecognized cost. 10 On April 1, 2010, 970,000 shares were issued to Audio Eye executives and the Company recognized $32,010 of stock based compensation. On July 1, 2010, 650,000 shares were issued for advisory services and the Company recognized $29,250 of stock based compensation. Warrants: During the nine months ended September 30, 2010, 250,000 warrants were issued in connection with the acquisition of Audio Eye and 6,772,500 warrants were issued in connection with the 13% Senior Secured Convertible Extendible Notes. See Notes 3 and 4 for details on the valuation of these warrants. A summary of warrant activity for the nine months ended September 30, 2010 is as follows: Outstanding Weighted Average and Exercisable Exercise Price December 31, 2009 $ Granted $ Exercised - - Forfeited - - September 30,2010 $ The warrants have a weighted average remaining life of 6.2 years and an aggregate intrinsic value of $197,000. NOTE 6: RELATED PARTY TRANSACTIONS On January 1, 2010, the Company and its executive management entered into employment agreements, effective up to 2016, regarding base salary compensation, incentive bonus consideration and expense reimbursement. The agreements provide for the deferral of payment of a portion of the annual base salary until such time that the Company has sufficient working capital, but in no case later than December 31, 2012.The agreements also provide that the bonus consideration and expense reimbursement shall be earned upon achievement of certain performance conditions.The executives have the option to convert the deferred base salary and any incentive bonuses and expense reimbursements earned to common stock at a conversion price that is based on the one hundred eighty (180) day average closing price of the Company’s stock prior to the conversion.On May 19, 2010, the above agreements were amended to reflect a conversion price that will be based on the one hundred and eighty (180) day average closing price of the Company stock prior to the conversion but not to a exceed $1.00 or below $0.10. On September 30, 2010 the Company and its executive management entered into a deferred salary conversion agreement regarding 2010 salary payables and 2009 deferred salary payables consideration in order to assist with the working capital needs of the Company. The Company and its executive management agreed that the salary payables and deferred salary payables of $859,202 will be converted into a note payable due to the executives on March 31, 2012 which carries an interest rate of 1% and is unsecured.In the event the Company has sufficient working capital to operate, the Company agreed to pay the executives an amount not to exceed 25% of the Note Payable during any quarterly period through maturity. The notes are convertible by the executives at the average closing price of the Company stock from January 1, 2010 through September 30, 2010 which was $0.057 per share.The executives have agreed to amend the agreements to increase the interest rate to a market rate and increase the conversion price to the closing price at September 30, 2010. Related parties advanced the Company $84,938 for working capital purposes during the nine months ended September 30, 2010. 11 NOTE 7:SEGMENTS We have three reportable segments: Event marketing, Commercial rights and Consulting services, which are comprised within our specialist marketing service offerings. The profitability measure employed for allocating resources to operating divisions and assessing operating division performance are revenues and operating income, excluding the impact of restructuring and other reorganization-related charges (reversals) and long-lived asset impairment and other charges, if applicable. Summarized financial information concerning our reportable segments is shown in the following table. Three months ended September30, Nine months ended September30, Revenue: Event marketing $ Commercial rights $ $ - $ $ - Consulting services Total $ Operating income (loss) Event marketing $ Commercial rights $ $ - $ $ - Consulting services ) ) Total $ $ $ ) $ Assets September 30, 2010 December 31, 2009 Event marketing $ $ Commercial rights Consulting services Total $ $ NOTE 8 - FAIR VALUE MEASUREMENTS AND INVESTMENTS In September 2006, the FASB issued ASC 820 which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. The provisions of ASC 820 were effective January 1, 2008. ASC 820 delays the effective date for nonfinancial assets and liabilities, except for items that are recognized or disclosed at fair value in the consolidated financial statements on a recurring basis (at least annually), until fiscal years beginning after November 15, 2008. As defined in ASC 820, fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). The Company utilizes market data or assumptions that market participants would use in pricing the asset or liability, including assumptions about risk and the risks inherent in the inputs to the valuation technique. These inputs can be readily observable, market corroborated, or generally unobservable. The Company classifies fair value balances based on the observability of those inputs. ASC 820 establishes a fair value hierarchy that prioritizes the inputs used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to unobservable inputs (level 3 measurement). The three levels of the fair value hierarchy defined by ASC 820 are as follows: Level 1 – Quoted prices are available in active markets for identical assets or liabilities as of the reporting date. Active markets are those in which transactions for the asset or liability occur in sufficient frequency and volume to provide pricing information on an ongoing basis. Level 1 primarily consists of financial instruments such as exchange-traded derivatives, marketable securities and listed equities. Level 2 – Pricing inputs are other than quoted prices in active markets included in level 1, which are either directly or indirectly observable as of the reported date. Level 2 includes those financial instruments that are valued using models or other valuation methodologies. These models are primarily industry-standard models that consider various assumptions, including quoted forward prices for commodities, time value, volatility factors, and current market and contractual prices for the underlying instruments, as well as other relevant economic measures. Substantially all of these assumptions are observable in the marketplace throughout the full term of the instrument, can be derived from observable data or are supported by observable levels at which transactions are executed in the marketplace. Instruments in this category generally include non-exchange-traded derivatives such as commodity swaps, interest rate swaps, options and collars. 12 Level 3 – Pricing inputs include significant inputs that are generally less observable from objective sources. These inputs may be used with internally developed methodologies that result in management’s best estimate of fair value. The following table sets forth by level within the fair value hierarchy the Company’s financial assets and liabilities that were accounted for at fair value as of September 30, 2010. As required by ASC 820, financial assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. The Company’s assessment of the significance of a particular input to the fair value measurement requires judgment, and may affect the valuation of fair value assets and liabilities and their placement within the fair value hierarchy levels. Level 1 Level 2 Level 3 Total Marketable trading securities $ $
